General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The merits of this case have been carefully reexamined in light of applicant’s response received 3/9/2022. It is the Examiner’s position that the rejection of record under 35 U.S.C. 112(a) and (b) has not been overcome by applicant’s amendment.
Applicant’s arguments and the amended reproductions filed in rebuttal of the rejection of record have been carefully considered but are found unconvincing.  
Prosecution for this application was closed upon issuance of the final office action. Any response is either limited to an appeal or an amendment that would place the application in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane 571-272-7609 may be contacted.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915